Judgments reversed and a new trial granted, with costs to abide the event. There was evidence from which the jury could have found that the plaintiff was a licensee to whom the defendant owed the duty to refrain from an act of affirmative negligence. In those circumstances the questions of defendant's negligence and plaintiff's freedom from contributory negligence were for the jury. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, LEWIS, CONWAY, DESMOND and THACHER, JJ. Taking no part: RIPPEY, J. *Page 701